Chase, Ch. J.
The facts and circumstances disclosed in evidence are not sufficient for the jury to presume a title in the heirs of Parnell, or a deed to Parnell, against the defendant, with sixty years possession. The entries on. the rent roll should show a correspondent title. The strongest presumption in thisjease, of a good title, is in favour of the defendant.
The court are of opinion, that the facts stated by tho plaintiff, although the jury should find them to be truc, are not sufficient and legal evidence to warrant the jury in finding that Daniel Payne and Mary Payne were seized of the lands, and died seized thereof, in opposition to the facts stated by the defendant, if the jury should find them to be true. Tim court therefore reíase to give the direction prayed. The plaintiff- excepted; and the verdict and judgment being for the defendant, the plaintiff” appealed to this court.
At a former term the death of Sarah Davis, the then appellee, was suggested, and her heirs, the now appellees*, were permitted to appear, &c«
judgment Ai'Enan^n.,